Citation Nr: 0836598	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for injury to the 
lumbosacral spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that he injured his back during 
active duty and that he now suffers from residuals of this 
injury. 

The Board finds that a medical opinion on the issue of 
service connection for a diagnosed back disability is 
required.  VA must provide a medical opinion when there is: 
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, as described below, there is sufficient 
evidence establishing that the veteran suffered an in-service 
event, injury or disease.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  The veteran's service medical records 
confirmed that he sought treatment for lower back pain in 
September 1966.  The veteran was provided a VA examination in 
September 2003 for the purpose of determining whether his 
current symtomatology was related to this in-service event.  
In the report, Dr. R.B.  diagnosed the veteran with traumatic 
injuries to the lumbosacral spine, with chronic strain and 
subsequent degenerative osteoarthritis.  However, the report 
of this examination was inadequate because it did not contain 
a medical opinion as to whether the diagnosed back disability 
was related to an in-service injury.  Consequently, given the 
standard of the regulation, the Board finds that VA had a 
duty to provide a medical opinion on the issue of whether the 
veteran's low back disability is related to the in-service 
injury.  

Further, it is not clear whether the VA examiner reviewed 
relevant portions of the claims file, or whether he merely 
obtained history from the veteran.  For example, the VA 
examiner mentioned that the veteran did not remember any 
specific injury to his back while on active duty.  The 
veteran was part of a transportation unit in Vietnam, and, as 
relayed by the veteran, was jumping on and off equipment 
regularly.  The VA examiner relayed that the veteran thought 
he hurt his back, but he could not remember a specific 
incident or seeking treatment at that time.  The veteran's 
service treatment records, however, did include documentation 
of lower back pain complaints in September 1966.  The Board 
is unable to determine whether the VA examiner considered 
this record when preparing the examination report.   

The second basis for a remand is that the RO did not fulfill 
its duty to notify and assist the veteran in developing his 
claim.  The Veterans Claims Assistance Act of 2000 (VCAA) 
imposes this obligation on VA.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  Under 
the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals 
for Veterans Claims (hereinafter the Court) has held that 
these notice requirements apply to all five elements of a 
service connection claim, which include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The Board finds that the notice requirements of the VCAA have 
not been met.  The RO originally provided insufficient VCAA 
notice to the veteran in correspondence dated in June 2003.  
In that letter, the RO should have advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits, but it did not.  The 
RO did not advise the veteran of VA's duties under the VCAA 
and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim should be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO did not request that the 
veteran send any evidence in his possession that pertained to 
the claim.  

The RO also failed to inform the veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The RO did not explain how the 
disability rating and effective date are determined.  The 
Board finds that the RO has not satisfied the requirements of 
Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.	The VA examiner should review the 
previous VA examination report and 
claims file, including the September 
1966 service medical records showing an 
in-service back injury.  The VA 
examiner must offer an opinion as to 
whether the current low back disability 
found on examination is at least as 
likely as not (i.e., a 50 percent 
probability or greater) causally or 
etiologically related to the injury for 
which the veteran was treated in 
September 1966.  If Dr. R.B. is not 
available, the C-file may be provided 
to any qualified health care 
professional for an opinion.  

2.	The RO should send the veteran notice 
in compliance with VCAA notice 
requirements.  Specifically, this 
notice should advise the veteran of 
what the evidence must show to 
establish entitlement to service-
connected compensation benefits and 
describe the delegation of 
responsibility between VA and the 
veteran in procuring the evidence 
relevant to the claim, including which 
portion of the information and evidence 
necessary to substantiate the claim 
should be provided by the veteran and 
which portion VA will attempt to obtain 
on behalf of the veteran.  The notice 
should explain that when service 
connection is granted, a disability 
rating and effective date of the award 
is assigned.  Last, the notice should 
explain how the disability rating and 
effective date are determined.  

3.	Thereafter the veteran's claim of 
entitlement to service connection for a 
low back disability should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




